Hooley, J.
The procedure herein was proper. If it was intended that section 290 of the Civil Practice Act should apply only in the case of the taking of the deposition of adverse parties, specific provision to that effect would have been inserted therein. However, as the section now reads, particularly when considered with section 299 of the Civil Practice Act, its meaning is clear. In so far as the merits are concerned, the plaintiff is entitled to the examination herein sought. The witness will undoubtedly be hostile and hence special circumstances are present. (La Bonte v. Long Island, Railroad Co., 242 App. Div. 844.)
Motion to vacate denied.